HENRIOD, Justice:
Appeal from an alleged erroneous failure to grant a motion to suppress evidence. Affirmed.
This case comes to us under a so-called “Partial Transcript.” One point only is urged: That there was an illegal search of a car owned by one of the defendants after an alleged nocturnal sortie at a laundromat where coins were purloined by defendants. The -veniremen found that allegation factually to be true. An examination of the record as partially designated impresses us that there was no illegal or unreasonable search and seizure, and we so hold.
CALLISTER and TUCKETT, JJ., concur.
*235CROCKETT, C. J., concurs, and also-concurs in the concurring opinion of ELLETT, J.